DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/2020 and 2/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TS 23.502 v0.5.0 (2017-07) (as provided by Applicant)

 	Referring to Claim 1, 3GPP document discloses a method of sending downlink information, comprising: receiving, by an Access and Mobility Management Function (AMF) entity, a first notification message sent by a Network Function (NF) entity and configured to call a first service of the AMF entity (Figure 4.13.3.6-1 and 4.13.3.6 4.,  SMS-MT, service); sending to the NF entity, by the AMF entity, indication information configured to indicate that a User Equipment (UE) is in a connected state (Figure 4.13.3.6-1 and 4.13.3.6 4.,  connection, message; Also, 4.13.3.7, connected); receiving, by the AMF entity, a second notification message sent by the NF entity and configured to call a second service of the AMF entity (Figure 4.13.3.6-1 and 4.13.3.6 5a.,  Namf_Communication_N1MessageTransfer, service); and sending, by the AMF entity, downlink information to the UE (Figure 4.13.3.6-1 5b., Downlink).  
 	Referring to Claim 2 as applied to Claim 1 above, 3GPP document discloses the method, wherein subsequent to the receiving, by the AMF entity, the first notification message sent by the NF entity and configured to call the first service of the AMF entity, in the case that the UE is in an idle state, prior to the sending to the NF entity, by the AMF entity, the indication information configured to indicate that the UE is in the connected state, the method further comprises: sending a paging message configured to page the UE; receiving a service request message sent by the UE (Figure 4.13.3.6-1 and 4.13.3.6, paging, idle).  
 Claim 3 as applied to Claim 1 above, 3GPP document discloses the method, wherein subsequent to the receiving, by the AMF entity, the first notification message sent by the NF entity and configured to call the first service of the AMF entity, in the case that the UE is in the connected state, the AMF entity sends to the NF entity the indication information configured to indicate that the UE is in the connected state (Figure 4.13.3.6-1 and 4.13.3.6 4.,  connection, message; Also, 4.13.3.7, connected).  
 	Referring to Claim 4 as applied to Claim 1 above, 3GPP document discloses the method, wherein the first service is a Mobile Terminated (MT) service (Figure 4.13.3.6-1 and 4.13.3.6 4., SMS-MT, service).  
 	Referring to Claim 5 as applied to Claim 1 above, 3GPP document discloses the method, wherein the second service is a NamfCommunication service (Figure 4.13.3.6-1 and 4.13.3.6 5a.,  Namf_Communication_N1MessageTransfer, service).  
Referring to Claim 6 as applied to Claim 1 above, 3GPP document discloses the method, wherein the first notification message carries indication information configured to indicate that the NF entity is to send the downlink information (Figure 4.13.3.6-1 and 4.13.3.6, SMS-MT indication, Downlink).  
Referring to Claim 7 as applied to Claim 6 above, 3GPP document discloses the method, wherein the downlink information that the NF entity is to send is a downlink signaling, downlink data or a downlink short message, and the downlink signaling is that the NF entity is to send to the UE or the downlink signaling is configured to trigger the AMF entity to send a downlink signaling to the UE (Figure 4.13.3.6-1 and 4.13.3.6, SMS-MT indication, Downlink).  
 Claim 8 as applied to Claim 7 above, 3GPP document discloses the method, wherein in the case that the downlink information that the NF entity is to send is the downlink signaling, the second notification message carries the downlink signaling; the sending, by the AMF entity, the downlink information to the UE comprises: sending, by the AMF entity, the downlink signaling to the UE, or the downlink signaling is sent by the AMF entity by triggering the AMF entity (Figure 4.13.3.6-1 and 4.13.3.6, Namf_communication, SMS body, Downlink).  
Referring to Claim 9 as applied to Claim 7 above, 3GPP document discloses the method, wherein in the case that the downlink information that the NF entity is to send is the downlink data, the second notification message carries a user plane establishment signaling configured to instruct the AMF to establish a user plane for the downlink data; the sending, by the AMF entity, the downlink information to the UE comprises: establishing, by the AMF entity, a user plane data channel between the NF entity and the UE, to enable the NF entity to send the downlink data to the UE through the user plane data channel (Figure 4.13.3.6-1, 4.2.3.2, and 4.13.3.6, Namf_Communication, message; Also, 4.2.3.2 4. And 10., user plane).  
Referring to Claim 10, 3GPP document discloses a method of sending downlink information, comprising: sending to an Access and Mobility Management Function (AMF) entity, by a Network Function (NF) entity, a first notification message configured to call a first service of the AMF entity Figure 4.13.3.6-1 and 4.13.3.6 4.,  SMS-MT, service); receiving, by the NF entity, indication information sent by the AMF entity and configured to indicate that a User Equipment (UE) is in a connected state (Figure 4.13.3.6-1 and 4.13.3.6 4.,  connection, message; Also, 4.13.3.7, connected); and 
 	Referring to Claim 11 as applied to Claim 10 above, 3GPP document discloses the method, wherein the first service is a Mobile Terminated (MT) service (Figure 4.13.3.6-1 and 4.13.3.6 4., SMS-MT, service).  
Referring to Claim 12 as applied to Claim 10 above, 3GPP document discloses the method, wherein the second service is a NamfCommunication service (Figure 4.13.3.6-1 and 4.13.3.6 5a.,  Namf_Communication_N1MessageTransfer, service).  
Referring to Claim 13 as applied to Claim 10 above, 3GPP document discloses the method, wherein the first notification message carries indication information configured to indicate that the NF entity is to send the downlink information (Figure 4.13.3.6-1 and 4.13.3.6, SMS-MT indication, Downlink).  
Referring to Claim 14 as applied to Claim 13 above, 3GPP document discloses the method, wherein the downlink information that the NF entity is to send is a downlink signaling, downlink data or a downlink short message, and the downlink signaling is that the NF entity is to send to the UE or the downlink signaling is configured to trigger the AMF entity to send a downlink signaling to the UE (Figure 4.13.3.6-1 and 4.13.3.6, SMS-MT indication, Downlink).  
Referring to Claim 15 as applied to Claim 14 above, 3GPP document discloses the method, wherein in the case that the downlink information that the NF entity is to send is the downlink signaling, the second notification message carries the downlink 
Referring to Claim 16 as applied to Claim 14 above, 3GPP document discloses the method, wherein in the case that the downlink information that the NF entity is to send is the downlink data, the second notification message DB2/ 38147143.2-5 -carries a user plane establishment signaling configured to instruct the AMF to establish a user plane for the downlink data (Figure 4.13.3.6-1, 4.2.3.2, and 4.13.3.6, Namf_Communication, message; Also, 4.2.3.2 4. And 10., user plane).  
 	Referring to Claim 17, 3GPP document discloses an Access and Mobility Management Function (AMF) entity, comprising a transmitter and a receiver, wherein the receiver is configured to receive a first notification message sent by a Network Function (NF) entity and configured to call a first service of the AMF entity (Figure 4.13.3.6-1 and 4.13.3.6 4.,  SMS-MT, service); the transmitter is configured to send to the NF entity indication information configured to indicate that a User Equipment (UE) is in a connected state (Figure 4.13.3.6-1 and 4.13.3.6 4., connection, message; Also, 4.13.3.7, connected); the receiver is further configured to receive a second notification message sent by the NF entity and configured to call a second service of the AMF entity (Figure 4.13.3.6-1 and 4.13.3.6 5a.,  Namf_Communication_N1MessageTransfer, service); and the transmitter is further configured to send downlink information to the UE (Figure 4.13.3.6-1 5b., Downlink).  
 	Referring to Claim 18 as applied to Claim 17 above, 3GPP document discloses the method, wherein in the case that the UE is in an idle state, the transmitter is further configured to send a paging message configured to page the UE, and the receiver is 
 	Referring to Claim 19 as applied to Claim 17 above, 3GPP document discloses the method, wherein the first service is a Mobile Terminated (MT) service; or the second service is a Namf Communication service; or the first notification message carries indication information configured to indicate that the NF entity is to send the downlink information (Figure 4.13.3.6-1 and 4.13.3.6 4., and 4.13.3.6 5a., SMS-MT, Namf_Communication_N1MessageTransfer, service).  
 	Referring to Claim 33, 3GPP document discloses a Network Function (NF) entity, comprising a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the computer program is executed by the processor to perform the method of sending downlink information according to claim 10 (4.13.3.6., AMF, Downlink).
	 				Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to MT and Namf communication service: 	U.S. Pat. Application Pub. No. 2019/0021064 to Ryu et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642